Title: To Thomas Jefferson from William Jarvis, 20 August 1807
From: Jarvis, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Lisbon 20 Aug: 1807
                        
                        Not having been honored with an answer to my last two letters makes me with diffidence venture to address
                            you, least my correspondence should become troublesome to you Sir, who know so much of interest & importance to attract
                            your attention. But I could not forbear offering my tribute of praise for your wise determination relative to the late
                            horribly perfidious attack on the Chesapeake. Had I written you however on every act of wisdom which has distinguished
                            your administration, I know of no one which would not have called forth a letter: but this being particularly interesting
                            to the feelings of every well wisher to his Country, I hope will prove my apology for the liberty I am taking. The news
                            of the attack reached here some days before your proclamation, when every body seemed to be persuaded that it would be the
                            cause of an immediate rupture. The federal papers too, through which medium the advice of the transaction was received,
                            put the only favourable gloss on it, in behalf of the English, that it was capable of receiving, by representing the
                            seamen as British Subjects—This I took the liberty to say I was persuaded was not the case; for notwithstanding that the
                            invariable practice of the British Commanders in refusing to give up our Citizens, who had deserted from our Merchantmen
                            & entered into the British service, would fully authorise their detention, and that the examples of moderation &
                            justice which Govnt. had given were so often requited by insults
                            & aggression upon our flag; yet so long as you Sir (the President) saw any reasonable prospect of obtaining satisfaction
                            & justice, I was sure no step would be taken which would be likely to prevent an amicable adjustment of this affair as
                            well as the national differences at large, & that war would be resorted to only when all other means had failed: and I
                            took the liberty to enforce this my opinion by your invariably wise, moderate & liberal conduct & character. When Sir
                            your proclamation was received it dispelled all ideas of an immediate declaration of War; and I think I was never witness
                            of a more general approbation of any instrument. All who spoke of it praised it for its moderation, firmness, wisdom &
                            the elegance of the composition; and several of the best judges pronounced it one of the best State papers they had ever
                            read. It is certainly deserving of all this.
                        It is supposed that this Country is again in danger, as I mentioned in my Official letter, but I am persuaded
                            it will eventuate in the payment of a farther good sum of money as the price of neutrality. Perhaps too it has the
                            additional object of trying to compell England to a Peace; to which it is understood they are averse. I am afraied Sir that
                            I shall tire your patience with the trifles I trouble you, (having taken the liberty to send by this conveyance a box of
                            grapes & a box of Citron) & also with my letters, but I trust
                            to your indulgence for an excuse for both as mere testimonies of the great veneration & Respect wherewith 
                  I have the
                            honor to be Sir yr mo: ob: & devoted Sert
                        
                            William Jarvis
                            
                        
                    